DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 2-18 is withdrawn in view of applicants’ arguments and claim amendments. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 2-4, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,136,093 to Shiomi, et al. (“Shiomi”) in view of U.S. Patent No. 6,436,193 to Kasai, et al. (“Kasai”).  
Regarding claim 2
a crystal growth section having a susceptor to hold a seed crystal (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach a crystal growth section comprised of a substrate holder (12) to hold a substrate (13));
a gas supply section to supply a metal-contained gas (gas containing a metal vapor) generated from a metal source and a reactant gas, the reactant gas reacting with the metal-contained gas to form an inorganic compound, toward the seed crystal (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach a gas supply section comprised of a Ga source (8) and NH3 supply source (7) which deliver a reactant gas towards the substrate (13)); and
a heating section having a heating unit to heat the seed crystal and the metal source (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach a heating section comprised of RF coils (17a) and (17b)),
wherein the gas supply section includes
a crucible disposed separately from the susceptor and holding the metal source (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach a crucible (3) holding the Ga source (8)),
a carrier gas supply unit that supplies a carrier gas into the crucible, and supplies a mixed gas of the metal-contained gas and the carrier gas toward the seed crystal (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach an Ar gas supply pipe (6) which supplies a carrier gas into the crucible (3) and supplies metal-contained gas and carrier gas towards the substrate (13)), and
a reactant gas supply unit to supply the reactant gas toward the seed crystal (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach supply holes (7) which supply NH3 toward the substrate (13)),
a porous baffle plate is provided in an opening of the crucible (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach that a control plate (10) and/or shield (9) having holes (10a) and (9a), respectively, is provided in an opening of the crucible (3)).  
Shiomi does not explicitly teach that the porous baffle plate satisfies Expressions  (1) and (2) ,
80% ≤ (1 - VH/VB) × 100 < 100% • • • (1)
0.0003 mm < a2/L < 1.1 mm • • • (2)
where VB is an apparent volume of the porous baffle plate, VH is a total volume of through-holes contained in the porous baffle plate, "a" is a diameter of the through-hole, and L is a length of the through-hole.  However, expression (1) above appears to amount to nothing more than requiring that the volume of the through-holes amount to 80 to 100% of the total volume of the porous baffle plate.  In this regard, col. 4, ll. 40-43 of Shiomi teach that the shield (9) is used for regulating the area of the boundary between Ga in the melted liquid phase and Ga in the vapor phase in order to control the vapor pressure from the Ga source (8).  Thus, the ratio VH/VB is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  In this regard a higher number of through holes would be recognized as providing a higher flux and vapor pressure of Ga (8) as a larger fraction of Ga (8) is able to escape the crucible (3).  It 2/L, the diameter of the hole in a baffle plate relative to its length necessarily influences the extent to which gases passing therethrough are focused along a predetermined direction.  This is exemplified by at least Figs. 2-5 and col. 9, l. 42 to col. 12, l. 7 of Kasai which teach an embodiment in which through holes (12) in a baffle plate (11) are provided with a smaller diameter (L1) upper hole (13) and a larger diameter (L2) lower hole (14).  A spread angle (X) is formed by a straight line (R) formed between a downstream edge (A) of the lower hole (14) and a downstream edge (B) of the upper hole portion (13).  The use of upper (13) and lower (14) hole portions which form a spread angle in the range of 0.5 to 45 degrees as in Fig. 3 of Kasai minimizes the presence of irregularities in the flow rate arising from differences in the dynamic pressure of the gas that sprays from the through-holes.  Thus, in view of the teachings of Kasai it would have been within the capabilities of an ordinary artisan to adjust the ratio of the diameter to the length of the through-holes (9a) and/or (10a) utilized in the apparatus of Shiomi such that the desired sectional shape of the flow rate distribution of the gas spraying therefrom is formed and irregularities in the flow rate are minimized to within a range necessary to produce the desired GaN growth mode on the substrate.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 3, Shiomi does not explicitly teach that the through-hole has a portion having a different diameter along a thickness direction of the porous baffle plate.  However, as noted supra with respect to the rejection of claim 2, in Figs. 2-5 and col. 9, l. 42 to col. 12, l. 7 of Kasai which teach an embodiment in which through holes (12) in a baffle plate (11) are provided with a smaller diameter (L1) upper hole (13) and a larger diameter (L2) lower hole (14).  A spread angle (X) is formed by a straight line (R) formed between a downstream edge (A) of the lower hole (14) and a downstream edge (B) of the upper hole portion (13).  The use of upper (13) and lower (14) hole portions which form a spread angle in the range of 0.5 to 45 degrees as in Fig. 3 of Kasai minimizes the presence of irregularities in the flow rate arising from differences in the dynamic pressure of the gas that sprays from the through-holes.  Thus, in view of the teachings of Kasai an ordinary artisan would be motivated to utilize through-holes having a lower-diameter upper portion and larger-diameter lower portion in the shield (9) and/or control plate (10) of Shiomi in order to produce the desired sectional shape of the flow rate distribution of the gas spraying therefrom is formed and minimize irregularities in the flow rate.  
Regarding claim 4, Shiotani teaches that a ratio (SB/SL) of area (SB) of the porous baffle plate to surface area (SL) of the metal source held in the crucible is 0.1 or more (see, e.g., Fig. 2 and col. 3, l. 54 to col. 7, l. 2 which teach that the area encompassed by holes (9a) and/or (10a) is greater than 10% (i.e., a ratio of 0.1) of the total opening area of the crucible (3): alternatively, an ordinary artisan would be motivated to provide through 
Regarding claim 8, Shiomi teaches that the crucible includes
(a) an inner crucible to hold the metal source (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach an inner crucible (3) which holds the Ga source (8)), and an outer crucible to accommodate the inner crucible (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach an outer crucible formed by lower hot wall (1b) and support (4)),
(b) a carrier gas channel, the carrier gas channel provided between an outer wall surface of the inner crucible and an inner wall surface of the outer crucible so as to flow the carrier gas toward an inside of the inner crucible (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach that a gas channel capable of carrying a carrier gas is provided between an outer wall of crucible (3) and an inner wall of the lower hot wall (1b) such that the desired gas flows towards an inside of the crucible (3); it is noted that the aforementioned channel is capable of delivering the carrier gas as well as the reactant gas and, hence, meets the claim), and
(c) a carrier gas inlet provided in one of a bottom surface and a side surface of the outer crucible so as to introduce the carrier gas into the carrier gas channel (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach that supply holes (7) are provided in a bottom of the support (4) and are capable of delivering a carrier gas into the channel between an outer wall of the crucible (3) and an inner wall of the lower hot wall (1b)).
Regarding claim 19, Shiomi does not explicitly teach that the porous baffle plate satisfies Expression (1) in which 80% ≤ (1 - VH/VB) × 100 < 92.8% • • • (1).  However, as supra with respect to the rejection of claim 2, expression (1) above appears to amount to nothing more than requiring that the volume of the through-holes amount to 80 to 92.8% of the total volume of the porous baffle plate.  In this regard, col. 4, ll. 40-43 of Shiomi teach that the shield (9) is used for regulating the area of the boundary between Ga in the melted liquid phase and Ga in the vapor phase in order to control the vapor pressure from the Ga source (8).  Thus, the ratio VH/VB is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  In this regard a higher number of through holes would be recognized as providing a higher flux and vapor pressure of Ga (8) as a larger fraction of Ga (8) is able to escape the crucible (3).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal volume percentage of the through holes (9a) and (10a) in the shield (9) and/or control plate (10) utilized in the apparatus of Shiomi necessary to produce the desired Ga flux and vapor pressure.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi in view of Kasai and further in view of U.S. Patent Appl. Publ. No. 2009/0208749 to Miyanaga, et al. (“Miyanaga”).  
Regarding claim 5, Shiomi and Kasai do not explicitly teach that the crucible is one of a crucible having a relative density of 99% or more and a crucible having an average pore size of 100 m or more.  However, in Fig. 1, ¶¶[0002]-[0004], ¶¶[0022]-[0029], and ¶[0046] as well as elsewhere throughout the entire reference Miyanaga teaches an analogous embodiment of a system for the growth of Group III inter alia, a crucible holding a source material.  In ¶¶[0002]-[0004] Miyanaga teaches that carbon atoms in the crucible may contribute to the formation of impurities and in ¶¶[0022]-[0029] further teaches that the impurity concentration may be reduced through the use of a TaC crucible having a porosity of as small as 0.1% and further teaches that the pore diameter may be as large as 100 m.  Thus, in view of the teachings of Miyanaga an ordinary artisan would be motivated to utilize a TaC crucible having a density of greater than 99% or pore size of 100 m as per the teachings of Miyanaga in order to reduce the propensity for the formation of contaminants within the source material.  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi in view of Kasai and further in view of Japanese Patent Appl. Publ. No. 2006-027976 to Ichinose, et al. (“Ichinose”).  
Regarding claim 6, Shiomi teaches 
a first movable unit to change one of a vertical distance and a horizontal distance between the porous baffle plate and the susceptor (see, e.g., Fig. 1 and col. 4, ll. 51-57 which teach that the substrate holder (12) is axially movable via the supporting rod (11)); and/or 
a second movable unit to change one of a vertical distance and a horizontal distance between the heating unit and the crucible (As an initial matter it is noted that the word “or” indicates that the second movable unit is optional if the first movable unit is present.  Nevertheless, in Fig. 3 and ¶¶[0030]-[0033] as well as elsewhere throughout the entire reference Ichinose teaches an analogous 
Regarding claim 7, Shiomi teaches that 
wherein the susceptor is disposed above the crucible (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach that the substrate holder (12) is above the crucible (3)),
the first movable unit is capable of vertically moving the susceptor (see, e.g., Fig. 1 and col. 4, ll. 51-57 which teach that the substrate holder (12) is axially movable via the supporting rod (11)), and
the second movable unit is capable of vertically moving the heating unit (As an initial matter it is noted that claim 7 depends from claim 6 and the word “or” in claim 6 indicates that the second movable unit is optional if the first movable unit is present.  Nevertheless, in Fig. 3 and ¶¶[0030]-[0033] as well as elsewhere .

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi in view of Kasai an further in view of a publication to Lukin, et al. entitled “Investigation of GaN layers grown by high temperature vapor phase epitaxy,” Phys. Status Solidi C, Vol. 11, No. 3-4, pp. 491-94 (2014) (“Lukin”).  
Regarding claim 9, Shiomi teaches 
wherein the carrier gas channel is capable of flowing the carrier gas toward a top of the inner crucible (see, e.g., Fig. 1 and col. 3, l. 54 to col. 7, l. 2 which teach that the channel between an outer wall of the crucible (3) and an inner wall of the lower hot wall (1b) carries the carrier gas toward a top of crucible (3)), and
a carrier-gas flow direction adjuster is provided in an upper part of the outer crucible to change a direction of flow of the carrier gas to a direction toward the inter alia, a heated crucible holding Ga raw material disposed below a substrate.  In Fig. 1(b) Lukin teaches providing a step in the outer crucible which changes the direction of flow of carrier gas traveling therethrough such that it is directed towards an opening in the crucible and is focused towards the substrate.  Thus, an ordinary artisan would look to the teachings of Lukin and would be inclined to provide a shelf on an upper part of the hot wall (1) in Fig. 1 of Shiomi which directs gases towards an opening of the crucible and focuses the precursors gases upon the substrate with the motivation for doing so being to promote more efficient transport of precursor gases towards the substrate for film growth thereupon.).  
Regarding claim 10, Shiomi does not explicitly teach that the reactant gas supply unit has a reactant-gas-flow direction adjuster provided between the susceptor and the crucible; and the reactant-gas-flow direction adjuster changes a direction of flow of the reactant gas to a direction toward the mixed gas to promote mixing of the mixed gas and the reactant gas.  However, as noted supra with respect to the rejection of claim 9, in Figs. 1(a)-(b) and the Experimental section on pp., 491-92 Lukin teaches an analogous embodiment of a reactor for GaN crystal growth in which includes, inter alia, a heated 3 reactant gas in the vicinity of the substrate surface is promoted for GaN film growth on the substrate).  

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiomi in view of Kasai and further in view of Japanese Patent Appl. Publ. No. 08-157295 to Shindo, et al. (“Shindo”).  
Regarding claim 11, Shiomi does not explicitly teach an angle changing unit, that changes a tilt angle of a surface of the seed crystal.  However, in Figs. 5-6 and ¶¶[0106]-[0113] Shindo teaches an analogous embodiment of a system and method for thin film growth in which the tilt and rotation direction of the substrate holder (10) can be adjusted by the operation of a drive device (35).  In this manner it is possible to set the desired irradiation direction of the incident precursor gases on the substrate.  Thus, in view of the teachings of Shindo an ordinary artisan would be motivated to provide an angle changing unit that changes a tilt angle of a surface of the substrate in order to provide greater control over the incident direction of precursor gases.  


Allowable Subject Matter
Claims 12-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach, disclose, or reasonably suggest a stacked crucible structure including a first, second, and n-th crucible (n≥2) with the opening of a k-th crucible (1≤k≤n-1) being coupled to the carrier gas inlet of a (k+1)-th crucible, and the porous baffle plate being provided at least in an opening of the uppermost n-th crucible as recited in claim 12.  Dependent claims 14-18 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 12.  
The prior art of record also does not teach, disclose, or reasonably suggest a method for manufacturing a compound semiconductor wherein the temperature of each section of the apparatus of claim 2 satisfies the expression TG < TD < TS < TB in the manner recited in claim 13.  In particular, the prior art of record does not teach or suggest that the baffle temperature TB is higher than the temperature of the metal source TS with TS and TB being higher than the growth temperature TG as recited in the context of claim 13. 

Response to Arguments
Applicant's arguments filed February 11, 2011, have been fully considered but they are not persuasive. 
See applicants’ 2/11/2021 reply, pp. 11-13.  Applicants’ argument is noted, but is unpersuasive.  It is pointed out that the language of claim 2 merely requires a “porous baffle plate.”  Since the shield (9) and control plate (10) in Fig. 1 of Shiomi are in the form of a plate having a plurality of holes or pores (9a) or (10a), respectively, this therefore reads upon the “porous baffle plate” as recited in claim 2.  Furthermore, the teachings of Kasai are merely introduced to teach that the concept of optimizing the diameter and length of the through holes in order to obtain the desired angular spread of gas spraying from the exit of the through-hole is known in the art.  This concept is applicable to any baffle plate, regardless of how many baffle plates may be used together.  It therefore is the Examiner’s position that it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal diameter, length, and volume ratio of the through-holes necessary to produce the desired flow characteristics as recited in the context of claim 2.  
Applicants then argue that Shiomi and Kasai do not teach that the porous baffle plate satisfies Expressions (1) and (2) and that Figs. 8 & 10 and Table 1 show that unexpectedly superior results are obtained when the volume ratio in Expression (1) is between 80% and 100% and the ration a2/L in Expression (2) is between 0.0003 and 1.1.  Id. at pp. 13-15.  This argument is also found unpersuasive since, for one, the recited ranges for Expressions (1) and (2) do not correspond to the critical ranges disclosed in Figs. 8 & 10 and Table 1.  The volume fraction in Expression (1) is recited as from greater than or equal to 80% to less than 100% whereas Examples 2-4, where no Ga droplets formed and no contamination was observed, were grown at a volume ratio ranging from 2/L = 1.1 mm does not appear to be greater than 1 m/s such that it falls within the shaded area of Fig. 10 that is disclosed as being the optimum region.  Applicants also contend that Table 2 and ¶¶[0313]-[0315] of corresponding U.S. Patent Appl. Publ. No. 2019/0330762 teach that an outlet gas flow rate of 1 m/s or more yields superior results.  Id. at p. 14.  However, this does not appear to be supported by the specification since the gas flow rate is not only dependent on the size of the through-holes in the baffle plate, but also depends on the rate at which the precursor gas(es) are supplied as well as the chamber pressure.  Table 2 shows that the optimum growth conditions are achieved with Examples 7-9 where the outlet gas flow rates are 1.5, 3, and 15 m/s, respectively.  Consequently it is unclear how 1 m/s is considered to be the critical lower limit for the outlet gas flow rate when the lowest value in Examples 7-9 is 1.5 m/s.  Furthermore, ¶[0309] teaches that the baffle plate in Examples 2-4, where the volume ratio is between 80 and 92.8%, has through-holes with a diameter of 2 mm and a length of 4 mm which translates to a2/L = (2)2/4 = 1 mm.  Figure 10 does not appear to show any data points at all for a2/L = 1 mm.  Thus, applicants’ arguments regarding the criticality of the ranges associated with Expressions (1) and (2) are not commensurate with the scope of claim 2.  With respect to the scope of new claim 19, it is pointed out that although the range of 80 to 92.8% appears to be commensurate with the volume ratio for Examples 2-4 in Table 1, the criticality of the range associated with Expression (2) has not been simultaneously addressed.  It is suggested that the critical range of 80 to 92.8% for Expression (1) be combined with a corresponding critical range for Expression (2) that is supported by the 
Applicants argue against the rejection of claim 8 by contending that Shiomi does not teach or suggest an inner and outer crucible as claimed.  Id. at p. 15.  Applicants’ argument is noted, but it is pointed out that crucible (3) in Fig. 1 of Shimoi is clearly an inner crucible while the lower hot wall (1b) and support (4) form an outer wall and base, respectively, which may be broadly considered as an outer crucible as claimed.  It is noted that although the support (4) has a plurality of supply holes (7) around its outer circumference, since the lower hot wall (1b) and support (4) form a bowl-like shape analogous to a crucible it is considered to read upon the recitation of an outer crucible in claim 8.  
Applicants then argue against the rejection of claim 5 by contending that in the present invention the relative density and the average pores size of the crucible are defined in order to suppress the creep-up of Ga and an ordinary artisan would not have expected such a function to occur based on the teachings of Miyanaga.  Id.  Applicants’ argument is noted, but it is pointed out that the fact that applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case Miyanaga teaches that the use of a TaC crucible having a porosity as small as 0.1% with a pore diameter as large as 100 m reduces the propensity for impurities to migrate from the crucible to the melt.  Thus, Miyanaga not only teaches the use of a crucible having m, but also provides the requisite motivation for doing so.  
Finally, applicants argue against the rejection of claim 9 by contending that Lukin teaches a method for growing a GaN single crystal by a vapor phase epitaxy method which does not use a halogen and that Shiomi and Lukin do not teach or suggest a carrier-gas flow direction adjuster as recited in claim 9.  Id. at pp. 15-16.  Applicants’ argument is noted, but claim 9 merely recites a “carrier-gas flow direction adjuster [is] provided in an upper part of the outer crucible to change a direction of flow of the carrier gas to a direction toward the metal source after the carrier gas flow has reached the top of the inner crucible.”  In this regard Fig. 1 of Shiomi shows that gas travelling through the channel between the hot wall (1) and the crucible (3) is directed radially inwards in the direction of the Ga source (8) by the lid (2).  Accordingly, the lid (2) may be equated with the “carrier-gas flow direction adjuster” as claimed.  The teachings of Lukin are introduced as an alternative rejection of claim 9.  In this case Fig. 1(b) of Lukin shows that providing a step in the outer crucible changes the direction of the carrier gas flow such that it is channeled towards the Ga melt contained within the crucible and towards the substrate, thereby resulting in more efficient usage of the precursor gases.  In this case the step in the walls of the outer crucible may be equated with the “carrier-gas flow direction adjuster” as claimed.  It therefore is the Examiner’s position that a person of ordinary skill in the art would look to at least Fig. 1(b) of Lukin and would readily recognize the benefit of using a step in the outer crucible as a “carrier-gas flow direction adjuster” for at least this reason.  
The NPL citation to U.S. Patent Appl. No. 16/962,922 filed July 17, 2020, has been considered by the Examiner as a copy of this application is available in the IFW system.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714